Citation Nr: 0510470	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  97-23 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for leg cramps.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
February 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In an action by the Board dated in September 2003, this issue 
was remanded to the RO for it to consider new evidence 
requested by the Board.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(unless waived by the appellant, new evidence must be 
considered by the agency of original jurisdiction).  


FINDING OF FACT

The veteran's leg cramps are not attributable to his active 
military service. 


CONCLUSION OF LAW

The veteran does not have leg cramps that are the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran avers that he experienced leg cramps from walking 
all day while rabbit hunting prior to entering military 
service.  He claims that his legs began to give him severe 
problems while in service in Vietnam.  At a hearing at the RO 
in October 1999, the veteran averred that being on his feet 
for extended periods in Vietnam, and his exposure to 
herbicides, brought on severe problems with his legs.

The veteran's service medical records (SMRs) show that, on 
his entry medical examination, given in May 1967, the only 
defect noted was congenital cataracts.  At another in-service 
examination, given in September 1967, the veteran complained 
of cramps in the legs, but the only defect noted by the 
examiner was a hernia scar.  A treatment note in the 
veteran's SMRs, dated in March 1972, shows that the veteran 
complained of discomfort in the calves of both legs.  He was 
diagnosed with cavus feet (high arches), and prescribed shoe 
inserts.  The report of an examination given in December 1972 
noted only that the veteran's vision was uncorrectable 
because of his congenital cataracts.  The veteran was also 
given an examination in September 1974, prior to his February 
1975 discharge.  In his report of medical history the veteran 
again reported a history of leg cramps.  Leg cramps were not 
identified in the clinical evaluation.  

Of record are private treatment records from the Weber 
Medical Clinic in Olney, Illinois, dated from October 1981 
through January 1990.  A treatment note dated in October 1981 
indicates that the veteran suffered first degree burns in the 
calf region of both legs in a work accident.  

Also of record are private treatment records from the 
Richland Memorial Hospital in Olney, Illinois.  A treatment 
note dated in December 1988 noted the veteran injured his 
back while lifting a heavy object at work.  There was no pain 
or numbness noted in the legs at the time, but, in another 
note dated in August 1990, it was noted that the veteran at 
times experienced pain radiating to both legs, related to the 
earlier back injury.  A March 1993 treatment note recorded 
that the veteran suffered burns to the right knee, leg, and 
foot earlier that day at work when he spilled acid on his 
leg.  

An ultrasound examination of the veteran's lower extremities 
was conducted in July 1997 at the VA Medical Center (VAMC) in 
Marion, Illinois.  The report showed mild atherosclerotic 
plaque of the distal abdominal aorta on the right, and no 
other abnormalities.  

The veteran was afforded a VA examination of the arteries and 
veins given in January 1999.  The examiner noted the 
veteran's history of leg cramps in the calves and feet.  The 
veteran complained that he could only stand for about 30 
minutes at a time.  The examiner also noted the veteran had a 
history of smoking two to three packs of cigarettes per day 
for 30 years, and had a history of chronic obstructive 
pulmonary disease (COPD).  The examiner found no chronic 
neurological or vascular condition.  

A VA podiatry consultation, dated in April 1999, noted that 
the veteran complained of generalized burning and tingling 
from knees to toes occasionally.  The veteran was noted to 
have a history of peripheral vascular disease, and it was 
noted that his failure to quit smoking could play a role in 
his vascular functioning.  

The veteran was afforded another VA examination in May 2004 
in conjunction with this appeal.  The examiner noted that he 
had reviewed the veteran's medical record, and noted that the 
veteran was diagnosed with pes cavus in 1972 while serving in 
the military.  The veteran was also noted to have a diagnosis 
of peripheral vascular disease, and a 30-year, two to three 
pack per day history of smoking cigarettes.  

The veteran complained of symptoms including pain, stiffness, 
and weakness in the lower legs and both feet.  He also 
claimed he had a lack of endurance in the lower legs and both 
feet, and that the symptoms had their onset in 1970 while in 
the military.  The veteran complained of constant moderate 
pain in both lower legs and both feet that increased to 
severe cramping with any weight bearing.  The pain in the 
feet was located mostly in the longitudinal and transverse 
arches, and was described as a burning or throbbing pain.  
The veteran denied any associated ankle pain or other joint 
pain.  The leg cramps and foot pain waxed and waned several 
times throughout the day.  Foot pain was reported as lasting 
from 30 minutes to 12 hours.  Leg pain was reported to last 
from five to 30 minutes.  The veteran noted that he had quit 
his last job, mowing lawns, about eight years previously due 
to the leg cramping and foot pain.  

On examination, the examiner noted that the right foot 
appeared normal, but the left foot appeared abnormal, with 
the longitudinal arch accentuated.  The veteran could stand 
on both heels and toes.  Ankle mobility testing showed normal 
range of motion of both ankles, with no complaints of pain on 
motion, and no additional limitation due to weakness, 
fatigue, or lack of endurance.  Gait was reported as normal.  
The veteran walked slowly, but there were no limitations 
observed in his ability to stand.  High arches were noted.

The examiner diagnosed peripheral vascular disease of the 
lower extremities.  The examiner opined that it was less 
likely than not that the veteran's peripheral vascular 
disease of the lower extremities was caused by his military 
service or an in-service injury.  Review of the veteran's 
SMRs revealed no injury capable of causing these conditions.  
The examiner also noted that the veteran's peripheral 
vascular disease is exacerbated by his smoking, and that his 
pes cavus (high arches) is a congenital condition of the 
feet.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Here, there is medical evidence of a current disability, but 
there is no evidence of a nexus to an in-service incurrence 
or aggravation of injury or disease.  The May 2004 VA 
examiner specifically addressed the nexus question and opined 
that it was not likely that the veteran's peripheral vascular 
disease of the lower extremities was caused by his military 
service or an in-service injury.  Review of the veteran's 
SMRs revealed no injury capable of causing these conditions.  
The examiner also noted that the veteran's high arches are a 
congenital condition of the feet.  The examiner's opinion and 
reasonable inferences that may be made when reviewing this 
opinion, including the connection made between the peripheral 
vascular disease and the leg cramps, are not contradicted by 
the remaining record.  Given that this examiner reviewed the 
entire record, and because his conclusion stands 
uncontradicted in the record, the Board finds the examiner's 
assessment that there was no relationship to military service 
is persuasive.  

The only evidence of record supportive of the veteran's claim 
that his current leg cramps are related to his military 
service consists of the lay statements of the veteran 
himself.  Competent lay evidence is evidence not requiring 
that the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a 
layperson.  38 C.F.R § 3.159(a)(1) (2004).  Medical opinion, 
by its very nature, requires specialized education, training, 
and experience.  Thus, while the veteran is competent as a 
layperson to describe the his leg cramps, he is not competent 
to provide medical opinion as to their etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).

The Board notes that the veteran contended at his hearing 
that his leg cramps may be related to the spraying of 
herbicides in his vicinity while in Vietnam.  Certain 
diseases associated with exposure to herbicide agents may be 
presumed to have been incurred in service even though there 
is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 
3.309(e) (2004).  Peripheral vascular disease is not one of 
those diseases.  Id.  

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of any doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The 
Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide an approximate balance 
of negative and positive evidence on the merits.  Therefore, 
on the basis of the above analysis, and after consideration 
of all of the factors, the Board finds that the preponderance 
of the evidence is against the claim of service connection.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra, at 
57-58.

III.  Veterans Claims Assistance Act of 2000

During the pendency of this claim, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) was signed into law, changing the standard for 
processing veterans' claims.  In adjudicating this veteran's 
claim, the Board has considered the provisions of the VCAA.  
Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May 
2004.  Specifically regarding VA's duty to notify, the May 
2004 notification to the veteran apprised him that the 
evidence must show that the veteran's current leg cramps are 
related to his military service.  He was also told of what 
evidence and/or information was already in the RO's 
possession, what specific types of additional evidence and/or 
information was needed from the veteran to support his claim, 
what information VA was responsible for obtaining, what 
information VA would assist in obtaining on the veteran's 
behalf, and where the veteran was to send the information 
sought.  He was told that he was responsible for making sure 
that all pertinent evidence not in the possession of a 
Federal agency was submitted.  Additionally, the RO informed 
the veteran of the results of its rating decisions, and the 
procedural steps necessary to appeal.  The RO also provided a 
statement of the case (SOC) and two supplemental statements 
of the case (SSOCs) reporting the results of the RO's 
reviews, and the text of the relevant portions of the VA 
regulations.  (Although the notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Regarding VA's duty to assist, the Board notes that the RO 
obtained and incorporated into the record the veteran's SMRs 
and the VA and private treatment records discussed above.  As 
noted above, the veteran was afforded a hearing and a VA 
medical examination with medical opinion specifically related 
to this appeal.  Given the standard of the regulation, the 
Board finds that VA has no duty to inform or assist that was 
unmet.


ORDER

Service connection for leg cramps is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


